Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Election/Restrictions
Applicant's election without traverse of Group 1 claims 1-18, in the reply filed on 09/15/2020 is acknowledged.  Claims 19-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148
USPQ 459 (1966), that are applied for establishing a background for determining 
 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

Claims 1-3, 5, 7-11, 13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Futatsuyama et al. a.k.a Fu et al. (US Pub # 2017/0271021).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Fu et al. teach a semiconductor memory device including a plurality of remory cell transistors arranged along a common semiconductor layer (see Fig.3, Paragraph 0050-0060 where structure 15 are common layer and 31 plurality of cell transistor), 
each of the plurality of memory cell transistors comprising, 
a first source/drain region and a second source/drain region formed in the common semiconductor layer (see Fig.3-4, Paragraph 0050-0060, 0081, Drain-Da, Source-Sa); 
a gate stack formed on a portion of the common semiconductor layer between the first source/drain region and the second source/drain region (see Fig.3-4, Paragraph 0050-0060 where transistor region 31 has gate stack); and
 an electrical floating portion in the portion of the common semiconductor layer (see Fig.3-4, Paragraph 0050-0060 where 19 is floating portion), 
wherein the plurality of memory cell transistors connected in series with each other along the common semiconductor layer provide a memory string (see Fig.3-4, Paragraph 0050-0060).  


Regarding claim 2, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fu et al. further teach wherein a bottomn of the common semiconductor layer is electrically insulated so that the common semiconductor layer may have an SOI structure (see Fig.3-4, Paragraph 0050-0060).  

Regarding claim 3, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fu et al. further teach wherein both side portions of the electrical floating portion are electrically insulated by a depletion region formed by a junction interface with the first source/drain region (see Fig.1-4, Paragraph 0028-0033, 0042-0044, 0050).  

Regarding claim 5, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fu et al. further teach wherein the electrical floating portion is charged by an impact-ionization mechanism (see Fig.1-4, Paragraph 0028-0033, 0042-0044).  

Regarding claim 7, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.


Regarding claim 8, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 7 on which this claim depends.
Fu et al. further teach wherein the common semiconductor layer has a cylinder structure. and an inner portion of the cylinder structure is filled with an insulator plug (see Fig.1-4, Paragraph 0028-0033, 0042-0043).  

Regarding claim 9, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fu et al. further teach wherein the electrical floating portion includes a charge trap member (see Fig.1-4, Paragraph 0028-0033, 0042-0044, 0050).  

Regarding independent claim 10, Fu et al. teach a semiconductor memory device comprising, memory stings, each of the memory strings including a plurality of memory cell transistors connected in series (see Fig.1-4, Paragraph 0036-0038, 0050-0057); 
word lines coupled to gate electrodes of the plurality of memory cell transistors; bit lines connected to one end of each of the memory strings (see Fig.1-4, Paragraph 0036-0038, 0050-0060, WL, BL connected to string);  
38source lines connected to other end of each of the memory strings; a row decoder electrically connected to the plurality of memory cell transistors through the word lines (see Fig.1-4, Paragraph 0036-0038, 0050-0060, SL-source lines, 112 row decoder); and
 a column decoder electrically coupled to the plurality of memory cell transistors through the bit lines, wherein the plurality of memory cell transistors are spaced apart in a first direction and in a second direction different from the first direction on a substrate and are formed along a common semiconductor 
 wherein each of the plurality of memory cell transistors includes a first source/drain region and a second source/drain region formed in the common semiconductor layer (see Fig.1-4, Paragraph 0036-0038, 0050-0060, Drain-Da, Source-Sa); 
a gate stack formed on a portion of the common semiconductor layer between the first source/drain region and the second source/drain region and is coupled to each of the word lines; and an electrical floating portion which is defined in the portion of the common semiconductor layer (see Fig.3-4, Paragraph 0050-0060 where transistor region 31 has gate stack, 19 is floating portion) 

Even though Fu et al. teach threshold voltage which varies on the high / low data holding status and storing data corresponds to number of electrons / charge (see paragraph 0055) but silent exclusively about adjusts at least one of a threshold voltage of the memory cell transistor and a conductance of the channel according to a charged state of the electrical floating portion. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Fu et al. where data state which is related to threshold voltage would be called charge state of the transistor in order to correctly program memory cell and to have efficient reading operation (see paragraph 0091).

Regarding claim 11, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Fu et al. further teach wherein both side portions of the electrical floating portion are electrically isulated by a depletion region formed by a junction interface with the first source/drain region (see Fig.1-4, Paragraph 0028-0033, 0042-0043).  


Regarding claim 13, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.


Regarding claim 16, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Fu et al. further teach wherein the common semiconductor layer is provided by a semiconductor colum structure extending in a direction perpendicular to the substrate (see Fig.1-4, Paragraph 0028-0033, 0042-0044, 0050). 

Regarding claim 17, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 16 on which this claim depends.
Fu et al. further teach wherein the common semiconductor layer has a cylinder structure, and an innner portion of the cylinder structure is filled with an insulator plug (see Fig.1-4, Paragraph 0028-0033, 0042-0044).  
Regarding claim 18, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Fu et al. further teach wherein the electrical floating portion includes a charge trap member (see Fig.1-4, Paragraph 0028-0033, 0042-0044, 0050-0051).

Claims 4, 6, 12 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Futatsuyama et al. a.k.a Fu et al. (US Pub # 2017/0271021) in view of Prudel et al. (US Pub # 2016/0217857).
Regarding claim 4, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fu et al. are silent about wherein the electrical 37floating portion is charged by a GIDL (Gate Induced Drain Leakage) mechanism.  
Prudel et al. teach wherein the electrical 37floating portion is charged by a GIDL (Gate Induced Drain Leakage) mechanism (see paragraph 0064).

Further reason to combine the teachings of Prudel et al. and Fu et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards NAND flash memory device.

Regarding claim 6, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Fu et al. are silent about further comprising a row buffer memory for backing up a data state of each the plurality of memory cell transistors.  
Prudel et al. teach further comprising a row buffer memory for backing up a data state of each the plurality of memory cell transistors (see paragraph 0114 where data latch is buffer memory which store write data).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Prudel et al. to the teaching of Fu et al. where managing circuit of Prudel et al. would be added to sense amp circuitry of Fu et al. in order to control write/read operation including programming the memory device with reduce program disturb (see Prudel et al., paragraph 0035). (see Prudel et al., paragraph 0035).
Further reason to combine the teachings of Prudel et al. and Fu et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards NAND flash memory device.
Regarding claim 12, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Fu et al. are silent about wherein the electrical floating portion is charged by a GIDL (Gate Induced Drain Leakage) mechanism.  
Prudel et al. teach wherein the electrical 37floating portion is charged by a GIDL (Gate Induced Drain Leakage) mechanism (see paragraph 0064).

Further reason to combine the teachings of Prudel et al. and Fu et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards NAND flash memory device.

Regarding claim 14, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Fu et al. are silent about further comprising a row buffer memory for backing up a data state of each the plurality of memory cell transistors.  
Prudel et al. teach further comprising a row buffer memory for backing up a data state of each the plurality of memory cell transistors (see paragraph 0114 where data latch is buffer memory which store write data).
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Prudel et al. to the teaching of Fu et al. where managing circuit of Prudel et al. would be added to sense amp circuitry of Fu et al. in order to control write/read operation including programming the memory device with reduce program disturb (see Prudel et al., paragraph 0035). (see Prudel et al., paragraph 0035).
Further reason to combine the teachings of Prudel et al. and Fu et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards NAND flash memory device.

Regarding claim 15, Fu et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.

Fu et al. are silent about wherein an array of the row buffer mernories provides a row buffer memory layer, wherein a memory cell array including the memory strings has a layer structure separated from the row buffer memory layer.  

However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Prudel et al. to the teaching of Fu et al. where managing circuit of Prudel et al. would be added to sense amp circuitry of Fu et al. in order to control write/read operation including programming the memory device with reduce program disturb (see Prudel et al., paragraph 0035). (see Prudel et al., paragraph 0035).
Further reason to combine the teachings of Prudel et al. and Fu et al. is evidenced by virtue of their common field of endeavor, e.g. both are drawn towards NAND flash memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824